     Case 3:20-cv-00528 Document 1 Filed 07/10/20 Page 1 of 9 PageID# 1




                      UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF VIRGINIA
                            RICHMOND DIVISION


JUUL LABS, INC.,

                   Plaintiff,


v.                                          Civil Action No. 3:20-cv-00528


CARYTOWN TOBACCO,
                                            COMPLAINT FOR PATENT
                   Defendant.               INFRINGEMENT
       Case 3:20-cv-00528 Document 1 Filed 07/10/20 Page 2 of 9 PageID# 2



       Plaintiff Juul Labs, Inc. (“JLI”), by its attorneys, for its complaint for patent infringement

against CaryTown Tobacco, alleges as follows:

                                    NATURE OF THE SUIT

       1.      This is a civil action arising out of CaryTown Tobacco’s (“Defendant”) patent

infringement in violation of the Patent Laws of the United States, 35 U.S.C. §§ 271 and 281-285.

       2.      Defendant’s accused products infringe the sole claim of U.S. Patent No.

D842,536, the sole claim of U.S. Patent No. D858,870, the sole claim of U.S. Patent No.

D858,869, and the sole claim of U.S. Patent No. D858,868 (collectively, the “Asserted Patents”).

                                             PARTIES

       3.      JLI is a corporation organized in the State of Delaware, with its principal place of

business at 560 20th Street, San Francisco, CA 94107.

       4.      On information and belief, defendant CaryTown Tobacco is a domestic company

having an address of 1701 E Main St. Richmond, VA 23223.

       5.      On information and belief, CaryTown Tobacco uses at least the following website

to transact business: https://carytowntobacco.com/.

                                 JURISDICTION AND VENUE

       6.      This Court has subject-matter jurisdiction over JLI’s patent infringement claims

under 28 U.S.C. §§ 1331 and 1338(a).

       7.      This Court has personal jurisdiction over Defendant at least because Defendant is

incorporated in this District, has purposefully distributed the accused “ZALT” products in this

District, made those products available for sale through an established distribution chain, and

JLI’s cause of action for patent infringement arises out of those activities.




                                                  2
       Case 3:20-cv-00528 Document 1 Filed 07/10/20 Page 3 of 9 PageID# 3



        8.      Venue is proper in this District under 28 U.S.C. §§ 1391 and 1400(b) at least

because Defendant resides in and is a corporate citizen of this District and because Defendant

has committed acts of infringement in this District.

                          COUNT I.: Infringement of the D’536 Patent

        9.      JLI repeats and re-alleges paragraphs 1-8 as if fully set forth herein.

        10.     U.S. Patent No. D842,536 (the “D’536 patent”) was duly and lawfully issued by

the United States Patent and Trademark Office on March 5, 2019 to JLI. The D’536 patent is

titled “Vaporizer Cartridge,” names Adam Bowen, James Monsees, Steven Christensen, Joshua

Morenstein, and Christopher Nicholas HibmaCronan as co-inventors, and issued from U.S.

Patent Application No. 35/001,170, which was filed on July 28, 2016.

        11.     The D’536 patent was duly assigned to JLI, which is the owner of all right, title,

and interest in and to the D’536 patent and possesses the exclusive right of recovery for past,

present, and future infringement. The sole claim of the D’536 patent is valid and enforceable. A

true and correct copy of the D’536 patent is attached as Exhibit A.

        12.     Defendant has been, and presently is, infringing claim 1 of the D’536 patent

within this District and elsewhere by using, making, selling, offering to sell, and/or importing

into the United States, products identified in this Complaint in violation of 35 U.S.C. §§ 271(a)

and 289. Without limitation, this includes ZALT products.

        13.     JLI is informed and believes, and on that basis alleges, that Defendant’s

infringement of the D’536 patent has been and continues to be intentional, willful, and without

regard to JLI’s rights. Defendant has had knowledge of the D’536 patent since at least the date

that this Complaint was served. Defendant has had knowledge of the infringing nature of its

activities, or at least a willful blindness regarding the infringing nature of its activities, with




                                                    3
       Case 3:20-cv-00528 Document 1 Filed 07/10/20 Page 4 of 9 PageID# 4



respect to the D’536 patent since at least service of this Complaint. Defendant's infringement

has been and continues to be willful since at least service of this Complaint.

       14.     JLI is informed and believes, and on that basis alleges, that Defendant has gained

profits by virtue of its infringement of the D’536 patent.

       15.     JLI has sustained damages as a direct and proximate result of Defendant’s

infringement of the D’536 patent.

       16.     JLI will suffer and is suffering irreparable harm from Defendant’s infringement of

the D’536 patent. JLI has no adequate remedy at law and is entitled to an injunction against

Defendant’s continuing infringement of the D’536 patent. Unless enjoined, Defendant will

continue its infringing conduct.

                         COUNT II.: Infringement of the D’870 Patent

       17.     JLI repeats and re-alleges paragraphs 1-16 as if fully set forth herein.

       18.     U.S. Patent No. D858,870 (the “D’870 patent”) was duly and lawfully issued by

the United States Patent and Trademark Office on September 3, 2019 to JLI. The D’870 patent

is titled “Vaporizer Cartridge,” names Adam Bowen, Steven Christensen, Christopher Nicholas

HibmaCronan, James Monsees, and Joshua Morenstein as co-inventors, and issued from U.S.

Patent Application No. 29/662,037, which was filed on August 31, 2018.

       19.     The D’870 patent was duly assigned to JLI, which is the owner of all right, title,

and interest in and to the D’870 patent and possesses the exclusive right of recovery for past,

present, and future infringement. The sole claim of the D’870 patent is valid and enforceable. A

true and correct copy of the D’870 patent is attached as Exhibit B.

       20.     Defendant has been, and presently is, infringing claim 1 of the D’870 patent

within this District and elsewhere by using, making, selling, offering to sell, and/or importing




                                                 4
       Case 3:20-cv-00528 Document 1 Filed 07/10/20 Page 5 of 9 PageID# 5



into the United States, products identified in this Complaint in violation of 35 U.S.C. §§ 271(a)

and 289. Without limitation, this includes ZALT products.

        21.     JLI is informed and believes, and on that basis alleges, that Defendant’s

infringement of the D’870 patent has been and continues to be intentional, willful, and without

regard to JLI’s rights. Defendant has had knowledge of the D’870 patent since at least the date

that this Complaint was served. Defendant has had knowledge of the infringing nature of its

activities, or at least a willful blindness regarding the infringing nature of its activities, with

respect to the D’870 patent since at least service of this Complaint. Defendant's infringement

has been and continues to be willful since at least service of this Complaint.

        22.     JLI is informed and believes, and on that basis alleges, that Defendant has gained

profits by virtue of its infringement of the D’870 patent.

        23.     JLI has sustained damages as a direct and proximate result of Defendant’s

infringement of the D’870 patent.

        24.     JLI will suffer and is suffering irreparable harm from Defendant’s infringement of

the D’870 patent. JLI has no adequate remedy at law and is entitled to an injunction against

Defendant’s continuing infringement of the D’870 patent. Unless enjoined, Defendant will

continue its infringing conduct.

                         COUNT III.: Infringement of the D’869 Patent

        25.     JLI repeats and re-alleges paragraphs 1-24 as if fully set forth herein.

        26.     U.S. Patent No. D858,869 (the “D’869 patent”) was duly and lawfully issued by

the United States Patent and Trademark Office on September 3, 2019 to JLI. The D’869 patent

is titled “Vaporizer Cartridge,” names Adam Bowen, Steven Christensen, Christopher Nicholas

HibmaCronan, James Monsees, and Joshua Morenstein as co-inventors, and issued from U.S.

Patent Application No. 29/661,973, which was filed on August 31, 2018.


                                                    5
       Case 3:20-cv-00528 Document 1 Filed 07/10/20 Page 6 of 9 PageID# 6



        27.     The D’869 patent was duly assigned to JLI, which is the owner of all right, title,

and interest in and to the D’869 patent and possesses the exclusive right of recovery for past,

present, and future infringement. The sole claim of the D’869 patent is valid and enforceable. A

true and correct copy of the D’869 patent is attached as Exhibit C.

        28.     Defendant has been, and presently is, infringing claim 1 of the D’869 patent

within this District and elsewhere by using, making, selling, offering to sell, and/or importing

into the United States, products identified in this Complaint in violation of 35 U.S.C. §§ 271(a)

and 289. Without limitation, this includes ZALT products.

        29.     JLI is informed and believes, and on that basis alleges, that Defendant’s

infringement of the D’869 patent has been and continues to be intentional, willful, and without

regard to JLI’s rights. Defendant has had knowledge of the D’869 patent since at least the date

that this Complaint was served. Defendant has had knowledge of the infringing nature of its

activities, or at least a willful blindness regarding the infringing nature of its activities, with

respect to the D’869 patent since at least service of this Complaint. Defendant's infringement

has been and continues to be willful since at least service of this Complaint.

        30.     JLI is informed and believes, and on that basis alleges, that Defendant has gained

profits by virtue of its infringement of the D’869 patent.

        31.     JLI has sustained damages as a direct and proximate result of Defendant’s

infringement of the D’869 patent.

        32.     JLI will suffer and is suffering irreparable harm from Defendant’s infringement of

the D’869 patent. JLI has no adequate remedy at law and is entitled to an injunction against

Defendant’s continuing infringement of the D’869 patent. Unless enjoined, Defendant will

continue its infringing conduct.




                                                    6
       Case 3:20-cv-00528 Document 1 Filed 07/10/20 Page 7 of 9 PageID# 7



                         COUNT IV.: Infringement of the D’868 Patent

        33.     JLI repeats and re-alleges paragraphs 1-32 as if fully set forth herein.

        34.     U.S. Patent No. D858,868 (the “D’868 patent”) was duly and lawfully issued by

the United States Patent and Trademark Office on September 3, 2019 to JLI. The D’868 patent

is titled “Vaporizer Cartridge,” names Adam Bowen, Steven Christensen, Christopher Nicholas

HibmaCronan, James Monsees, and Joshua Morenstein as co-inventors, and issued from U.S.

Patent Application No. 29/661,968, which was filed on August 31, 2018.

        35.     The D’868 patent was duly assigned to JLI, which is the owner of all right, title,

and interest in and to the D’868 patent and possesses the exclusive right of recovery for past,

present, and future infringement. The sole claim of the D’868 patent is valid and enforceable. A

true and correct copy of the D’868 patent is attached as Exhibit D.

        36.     Defendant has been, and presently is, infringing claim 1 of the D’868 patent

within this District and elsewhere by using, making, selling, offering to sell, and/or importing

into the United States, products identified in this Complaint in violation of 35 U.S.C. §§ 271(a)

and 289. Without limitation, this includes ZALT products.

        37.     JLI is informed and believes, and on that basis alleges, that Defendant’s

infringement of the D’868 patent has been and continues to be intentional, willful, and without

regard to JLI’s rights. Defendant has had knowledge of the D’868 patent since at least the date

that this Complaint was served. Defendant has had knowledge of the infringing nature of its

activities, or at least a willful blindness regarding the infringing nature of its activities, with

respect to the D’868 patent since at least service of this Complaint. Defendant's infringement

has been and continues to be willful since at least service of this Complaint.

        38.     JLI is informed and believes, and on that basis alleges, that Defendant has gained

profits by virtue of its infringement of the D’868 patent.


                                                    7
       Case 3:20-cv-00528 Document 1 Filed 07/10/20 Page 8 of 9 PageID# 8



       39.     JLI has sustained damages as a direct and proximate result of Defendant’s

infringement of the D’868 patent.

       40.     JLI will suffer and is suffering irreparable harm from Defendant’s infringement of

the D’868 patent. JLI has no adequate remedy at law and is entitled to an injunction against

Defendant’s continuing infringement of the D’868 patent. Unless enjoined, Defendant will

continue its infringing conduct.

                                     PRAYER FOR RELIEF

WHEREFORE, JLI requests entry of judgment against Defendant as follows:

       A.      That Defendant and all of its subsidiaries, affiliates, officers, agents, servants,

employees, attorneys, and their heirs, successors and assigns, and all persons acting in concert or

participation with it and each of them, be immediately enjoined and restrained, preliminarily and

permanently, without bond, from manufacturing, distributing, selling or offering to sell in the

United States or importing into the United States products infringing the claims of the patents-at-

issue; and deliver to JLI all products that infringe the Asserted Patents;

       B.      A judgment that Defendant has infringed each of the Asserted Patents;

       C.      An award of damages for infringement of the Asserted Patents together with

prejudgment interest and costs, said damages to be trebled by reason of the intentional and

willful nature of Defendant’s infringement, as provided by 35 U.S.C. § 284;

       D.      An accounting of Defendant’s profits pursuant to 35 U.S.C. § 289;

       E.      Costs of suit;

       F.      Finding of the case to be exceptional under 35 U.S.C. § 285, and an award of

JLI’s reasonable attorneys’ fees;

       G.      That any monetary award includes pre- and post-judgment interest at the highest

rate allowed by law; and


                                                  8
       Case 3:20-cv-00528 Document 1 Filed 07/10/20 Page 9 of 9 PageID# 9



        H.      Such other relief as the Court may deem just and proper.

                                              JURY DEMAND

        Under Rule 38 of the Federal Rules of Civil Procedure, JLI respectfully demands a trial

by jury of any issues triable of right by a jury.



Dated: July 10, 2020                                    Respectfully submitted,


                                                        By: __/s/ Jared W. Newton_________
                                                        Jared W. Newton (VA Bar No. 80746)
                                                        QUINN EMANUEL URQUHART
                                                          & SULLIVAN LLP
                                                        1300 I Street NW, Suite 900
                                                        Washington, D.C. 20005
                                                        Tel.: (202) 538-8000
                                                        Fax: (202) 538 8100
                                                        Kevin P.B. Johnson (application for pro hac vice
                                                        forthcoming)
                                                        Victoria F. Maroulis (application for pro hac vice
                                                        forthcoming)
                                                        Andrew M. Holmes (application for pro hac vice
                                                        forthcoming)
                                                        Olga Slobodyanyuk (application for pro hac vice
                                                        forthcoming)
                                                        QUINN EMANUEL URQUHART
                                                          & SULLIVAN LLP
                                                        555 Twin Dolphin Dr., 5th Floor
                                                        Redwood Shores, California 94065
                                                        Tel.: (650) 801-5000
                                                        Fax: (650) 801-5100

                                                        Attorneys for Plaintiff
                                                        JUUL LABS, INC.




                                                    9
